Opinions of the Colorado Supreme Court are available to the
        public and can be accessed through the Judicial Branch’s homepage at
          http://www.courts.state.co.us. Opinions are also posted on the
          Colorado Bar Association’s homepage at http://www.cobar.org.


                                                  ADVANCE SHEET HEADNOTE
                                                                 June 8, 2020

                                    2020 CO 48

No. 18SC41, People in Interest of J.D.—Roles of Juvenile Magistrates—Final
Judgment and Order—Deferred Adjudication.

      The People sought review of the court of appeals’ judgment reversing the

district court’s order voiding a ruling of the juvenile magistrate. The district court

had found that the juvenile magistrate lacked jurisdiction to grant J.D.’s motion to

withdraw his guilty plea and, further, that J.D.’s sole remedy for a failure of his

counsel to render effective assistance in advising him concerning his deferred

adjudication was to file a petition with the court for reinstatement of his review

rights nunc pro tunc. By contrast, the court of appeals found that the juvenile

magistrate had jurisdiction to entertain J.D.’s Crim. P. 32(d) motion to withdraw

his guilty plea because it was a motion in a delinquency case the magistrate had

been appointed to hear, and it was not a motion seeking review of any prior order

of the magistrate.

      Although on different grounds, the supreme court affirmed, holding that

because a juvenile magistrate is not prohibited, either by statute or court rule, from
revisiting his prior rulings, decrees, or other decisions in a case he has been

properly appointed to hear, unless and until the proceedings have culminated in

a final order or judgment, and because a guilty plea, prior to sentencing and entry

of a judgment of conviction, does not constitute a final judgment or order, the

district court erred in ruling that the magistrate lacked jurisdiction over the

juvenile’s Crim. P. 32(d) motion to withdraw his guilty plea.
                The Supreme Court of the State of Colorado
                2 East 14th Avenue • Denver, Colorado 80203

                                  2020 CO 48

                      Supreme Court Case No. 18SC41
                   Certiorari to the Colorado Court of Appeals
                    Court of Appeals Case No. 16CA1379

                                  Petitioner:

                     The People of the State of Colorado,

                               In the Interest of
                                 Respondent:

                                      J.D.

                             Judgment Affirmed
                                   en banc
                                 June 8, 2020


Attorneys for Petitioner:
Philip J. Weiser, Attorney General
Kevin E. McReynolds, Assistant Attorney General
      Denver, Colorado

Attorneys for Respondent:
The Noble Law Firm, LLC
Tara Jorfald
      Lakewood, Colorado




CHIEF JUSTICE COATS delivered the Opinion of the Court.
¶1    The People sought review of the court of appeals’ judgment reversing the

district court’s order voiding a ruling of the juvenile magistrate. See People in

Interest of J.D., 2017 COA 156, __ P.3d __. The district court had found that the

juvenile magistrate lacked jurisdiction to grant J.D.’s motion to withdraw his

guilty plea and, further, that J.D.’s sole remedy for a failure of his counsel to render

effective assistance in advising him concerning his deferred adjudication was to

file a petition with the court for reinstatement of his review rights nunc pro tunc.

By contrast, the court of appeals found that the juvenile magistrate had jurisdiction

to entertain J.D.’s Crim. P. 32(d) motion to withdraw his guilty plea because it was

a motion in a delinquency case the magistrate had been appointed to hear, and it

was not a motion seeking review of any prior order of the magistrate.

¶2    Because a juvenile magistrate is not prohibited, either by statute or court

rule, from revisiting his prior rulings, decrees, or other decisions in a case he has

been properly appointed to hear, unless and until the proceedings have

culminated in a final order or judgment, and because a guilty plea, prior to

sentencing and entry of a judgment of conviction, does not constitute a final

judgment or order, the district court erred in ruling that the magistrate lacked

jurisdiction over the juvenile’s Crim. P. 32(d) motion to withdraw his guilty plea.

Although on different grounds, the judgment of the court of appeals is therefore

affirmed.

                                           1
                                          I.
¶3    The People filed petitions in delinquency charging J.D. with conduct that

would constitute trespassing and arson if committed by an adult. J.D. elected to

proceed before a magistrate rather than a district court judge, and ultimately

entered into a deferred adjudication agreement, requiring entry of a guilty plea to

one count of third degree trespassing, to be followed by a one-year period of

deferral, subject to specified conditions, including restitution. After the juvenile’s

counsel failed to timely object to a subsequent restitution order for $25,647.06, and

after several attempts by the juvenile to have the restitution order reconsidered

proved unsuccessful as untimely or procedurally improper, he moved to

withdraw his guilty plea, pursuant to Crim. P. 32(d).

¶4    Following a hearing at which the juvenile’s plea counsel conceded that he

mistakenly thought his representation had terminated after the guilty plea entered

and therefore did not timely object to the restitution order, the magistrate granted

the juvenile’s motion. On petition for review, filed by the People, however, the

district court concluded that the magistrate’s earlier imposition of restitution as a

condition of deferral finalized sentencing, and therefore the magistrate lacked the

jurisdiction to entertain the juvenile’s motion to withdraw his plea. Although the

district court appeared to rule that it also lacked jurisdiction to review the

magistrate’s order, it nevertheless clearly declared the magistrate’s order granting
                                          2
the juvenile’s motion to withdraw his guilty plea void, ordered the deferred

adjudication reinstated, and expressly granted the juvenile leave to file a Petition

for Reinstatement of Review Rights Nunc Pro Tunc with the district court, solely

for the purpose of challenging the effectiveness of his counsel’s representation. On

appeal of the district court’s ruling, the court of appeals reversed, holding that

because a challenge to the effectiveness of counsel necessarily required more than

a mere reconsideration of the existing record, the magistrate’s consideration of the

juvenile’s motion to withdraw on the grounds of inadequate advice and failure of

his counsel to object necessarily implicated matters outside the record and

therefore did not amount to a review of any of his prior orders.

¶5    The People petitioned for further review by this court.

                                         II.
¶6    The relationship between the district court judge and a juvenile magistrate

appointed to hear matters under the juvenile court’s jurisdiction is governed by

both statute and court rule. See § 19-1-108, C.R.S. (2019); C.R.M. 5; C.R.M. 6. By

statute, juvenile magistrates are empowered to conduct hearings in the manner

provided for the hearing of cases by the court. § 19-1-108(3)(a.5). At the conclusion

of a hearing, the magistrate is required to, among other things, prepare findings

and a written order that will become the order of the court, absent the filing of a

petition for review by the judge. § 19-1-108(4)(c). Such a review of a magistrate’s


                                         3
findings and order by the judge is permitted solely upon the record of the hearing

before the magistrate, is limited to the grounds set forth in C.R.C.P. 59 (motions

for Post-Trial Relief), and is a prerequisite to the filing of an appeal with the court

of appeals or supreme court. § 19-1-108(5.5).

¶7    Rule 5 of the Colorado Rules for Magistrates delineates with some

particularity the powers of magistrates in general. In addition to enumerating the

specific matters a magistrate is authorized to decide and the process he is

authorized to issue, the rule specifies that an “order or judgment” of a magistrate

in any judicial proceeding, unless sooner stayed, becomes effective upon the date

of the order or judgment and will remain in effect pending review by a reviewing

judge; and further, that other than the correction of clerical errors, a magistrate

will have no authority to consider a petition for rehearing. C.R.M. 5(a). With

regard to review by the judge of all orders or judgments of a magistrate other than

those requiring party consent, Rule 7(a) dictates that only “final” orders or

judgments, meaning those that fully resolve an issue or claim signed by the

magistrate, C.R.M. 7(a)(3), are reviewable by the district court judge. With regard

to orders or judgments entered by a magistrate when consent is necessary, Rule

7(b) specifies that review by the district court judge will not be available in the

manner permitted by Rule 7(a), and instead review is limited to an appeal




                                          4
pursuant to the Colorado Rules of Appellate Procedure, in the same manner as an

appeal of a judgment of the district court.

¶8    Resolution of the question whether a juvenile magistrate is constrained from

granting a motion to withdraw a guilty plea entered pursuant to an agreement for

a deferred adjudication therefore depends not only on the nature of such a plea

and motion themselves, but also on a proper interpretation, or construction, of

both statute and rule. With regard to the question of interpretation, we have often

held that a statute takes its meaning from the language chosen by the legislature

to express its intent. People v. Owens, 228 P.3d 969, 972 (Colo. 2010). If that

language is subject to more than one reasonable interpretation, and is therefore

ambiguous, People in Interest of G.S.S., 2020 CO 32, ¶ 12, __ P.3d __ (citing Carrera v.

People, 2019 CO 83, ¶ 18, 449 P.3d 725, 729), a number of intrinsic and extrinsic aids

have either been provided by the legislature itself or have developed over

hundreds of years to assist in determining which among a number of reasonable

interpretations is the one that reflects legislative intent. In interpreting rules of this

court, we have similarly applied these long-accepted principles, People v. G.S.,

2018 CO 31, ¶ 32, 416 P.3d 905, 913; Mercantile Adjustment Bureau, L.L.C. v. Flood,

2012 CO 38, ¶ 30, 278 P.3d 348, 358, with the difference, however, that the intent

to be identified is that of the supreme court, according to our own purposes and

drafting conventions.

                                            5
¶9    A provision existing as part of a comprehensive whole must be understood,

when possible, in pari materia—harmonious with the entire scheme. BP Am. Prod.

Co. v. Patterson, 185 P.3d 811, 813 (Colo. 2008). We presume that the legislature

intended that various parts of the comprehensive scheme be consistent with and

apply to each other, without requiring the legislature to incorporate each by

express reference in the other. See Martinez v. People, 69 P.3d 1029, 1033 (Colo.

2003). In a similar fashion, we construe our own rules within the context of the

broader scheme and the purpose to be served by the scheme as a whole. People v.

Owens, 2014 CO 58, ¶ 13, 330 P.3d 1027, 1031.

¶10   Whether or not there exists an irreconcilable tension between the statutory

provisions for review of the orders of juvenile magistrates and the rules governing

the conduct of magistrates in civil and criminal proceedings, neither the statute

nor the rules can be reasonably understood to preclude a juvenile magistrate from

entertaining a motion authorized by Crim. P. 32(d) prior to sentencing.

Notwithstanding the broad definition of “Order or Judgment” in the definitional

section of the magistrate rules, see C.R.M. 3(e) (“All rulings, decrees or other

decisions of a judge or a magistrate made in the course of judicial proceedings.”),

when the numerous references throughout the rules to that phrase are read in pari

materia, there can be little question that a magistrate, just as a judge, retains the

ability to modify or reconsider any of his rulings made in the course of judicial

                                          6
proceedings until those proceedings culminate in a final, reviewable order or

judgment. With regard to magistrates serving in juvenile cases, in particular, the

statute makes this proposition even more clear.

¶11   For those cases in which the juvenile either lacks or has waived the right to

a hearing before a judge, the statute broadly mandates that “Magistrates shall

conduct hearings in the manner provided for the hearing of cases by the court.”

§ 19-1-108(3)(a.5).   The statute further requires that after such a hearing the

magistrate prepare a written order of his findings and ruling, subject to review by

the judge on no more than those grounds that would justify post-trial relief from

appealable judgments of the court itself. § 19-1-108(5.5); see C.R.C.P. 58, 59.

Nowhere does the statute suggest that in granting juvenile magistrates the

authority to conduct hearings in the manner provided for the hearing of cases by

the court, the legislature nevertheless intended to preclude magistrates, prior to

the entry of a final judgment, from reconsidering their own decisions or rulings to

the same extent the law of the case doctrine would permit a judge to do so. See

People v. Morehead, 2019 CO 48, ¶ 10, 442 P.3d 413, 417 (describing law of the case

doctrine as it relates to reconsideration by the trial court making a decision as a

“discretionary rule of practice” (quoting People ex rel. Gallagher v. Dist. Court,

666 P.3d 550, 553 (Colo. 1983))).




                                         7
¶12   Similarly, the rules of the supreme court governing the conduct of

magistrates nowhere purport to limit the authority of magistrates to reconsider or

modify any of their rulings or decisions made during the course of hearings or

other judicial proceedings, prior to their becoming final and reviewable by a judge.

Only final orders or judgments of a magistrate, which are those fully resolving an

issue or claim, are reviewable by a district court judge under the rules, and only

then after they are reduced to writing, dated, and signed. C.R.M. 7(a)(3)–(4).

While an order or judgment definitionally includes all rulings or decisions of the

magistrate, and therefore all rulings of a magistrate are at some point reviewable,

those decisions that are not themselves final become subject to review by a district

court judge only after entry of a final order or judgment, which fully resolves the

issue or claim being litigated at the proceeding in question. C.R.M. 3(e); C.R.M.

7(a)(3). The rules expressly limit a magistrate’s authority only with regard to a

“petition for rehearing,” C.R.M. 5(a), necessarily implying that the order or

judgment for which a rehearing is prohibited is the final order or judgment

mandated at the conclusion of and resulting from a hearing.

¶13   Rule 32(c) of the Colorado Criminal Rules of Procedure makes clear that a

judgment of conviction consists not only of the recital of a plea and verdict or

findings, but also the sentence. Because the recital of a guilty plea is not a final,

appealable judgment of conviction, Rule 32 further grants the court discretion to

                                         8
grant a motion to withdraw a plea of guilty prior to the imposition of sentence.

Crim. P. 32(d); see also Ellsworth v. People, 987 P.2d 264, 266 (Colo. 1999). While a

defendant is not absolutely entitled to withdraw his plea, we have long held that

a timely motion to withdraw should be granted where justice would be subverted

by failing to do so, including, for example, where a defendant may have been

surprised or influenced into a plea of guilty when he actually had a defense, or

where a plea of guilty was entered by mistake or under a misconception of the

nature of the charge, or where it was made involuntarily for some reason.

Kazadi v. People, 2012 CO 73, ¶ 14, 291 P.3d 16, 21. Similarly, where it appears that

a moving defendant has been deprived of a constitutional right—as the result, for

instance, of not having been adequately advised by the court during his plea or

not having benefited from the effective assistance of counsel in entering his plea—

and therefore will actually be entitled to reversal once his conviction becomes

final, it is even more clear that a fair and just reason exists for granting a motion to

withdraw prior to sentencing.

¶14   While there will typically be only a short period between a providency

hearing and entry of a judgment of conviction on the charges to which the

defendant pled guilty, where sentencing is statutorily deferred or otherwise

lawfully delayed, the time for filing a motion to withdraw will be correspondingly

extended. In Kazadi, this court held that Crim. P. 32(d) is an appropriate vehicle

                                           9
for withdrawal of guilty pleas involving deferred judgments. ¶ 10, 291 P.3d at

19–20. In reliance on our own prior holdings, see People v. Carbajal, 198 P.3d 102,

105 (Colo. 2008) (holding that a deferred judgment is not a final judgment until

revoked); Ellsworth, 987 P.2d at 266 (holding that until a sentence is imposed, there

can be no final judgment); People v. Widhalm, 642 P.2d 498, 500 (Colo. 1982)

(holding that a deferred judgment is not a judgment of conviction and accords the

defendant the opportunity to withdraw his guilty plea and obtain dismissal of the

charges), and overruling prior court of appeals’ authority to the contrary, we

reasoned in Kazadi that a deferred judgment is not a final judgment subject to

either Crim. P. 35 review or direct appellate review, unless and until it is revoked.

Kazadi, ¶ 19, 291 P.3d at 21. Rather, it amounts to a continuance of the defendant’s

case, subject to specified conditions of supervision, in lieu of the imposition of

sentence. Id.

¶15   Much as deferred judgments in adult criminal proceedings, a juvenile being

proceeded against in delinquency is statutorily entitled to enter into an agreement

whereby his plea of guilty is subject to deferral of adjudication. § 19-2-709, C.R.S.

(2019). And as with the other rules of criminal procedure, in the absence of either

statute or rule to the contrary, a juvenile who is the subject of a delinquency

proceeding is entitled to move to withdraw a plea of guilty prior to the imposition

of sentence. See C.R.J.P. 1 (stating the proceedings in delinquency are to be

                                         10
conducted according to the Colorado Rules of Criminal Procedure); Crim. P. 32(d).

Whether the magistrate’s order granting the juvenile’s motion to withdraw in this

case is more appropriately characterized as the reconsideration or modification of

his earlier decision to accept the juvenile’s plea pursuant to a deferred adjudication

agreement or simply as an order granting a motion for presentence relief expressly

provided the juvenile by court rule, it clearly did not amount to the granting of a

petition for rehearing or otherwise constitute the review of a final order or

judgment of the magistrate.

                                         III.

¶16   Because a juvenile magistrate is not prohibited, either by statute or court

rule, from revisiting his prior rulings, decrees, or other decisions in a case he has

been properly appointed to hear, unless and until the proceedings have

culminated in a final order or judgment, and because a guilty plea, prior to

sentencing and entry of a judgment of conviction, does not constitute a final

judgment or order, the district court erred in ruling that the magistrate lacked

jurisdiction over the juvenile’s Crim. P. 32(d) motion to withdraw his guilty plea.

Although on different grounds, the judgment of the court of appeals is therefore

affirmed.




                                         11